DETAILED ACTION
The previous action has been vacated and replaced with this action herein following a telephone conversation. Applicants have identified the post-filing results in the case and they have been mislabeled. Hence, the following action is submitted with a full response acknowledging these results. The signed 1449s are not resubmitted herein. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 are pending. 
This office action is in response to an amendment filed 6/22/2022. 	
	Claim 1 was amended to “insert” the term A. in line 2 whereas this term was originally there. In lieu of a non-compliant memo the amendment has been considered. 

	This application is a continuation of U.S. Patent Application No. 15/644,778, filed July 8, 2017 which is a continuation-in-part of PCT/US2017/023112, filed March 19, 2017, and a continuation-in-part of U.S. Application No. 15/462,855, filed March 19, 2017, now U.S. Patent 10,596,274. PCT/US2017/023112 and U.S. Application No. 15/462,855 claims the benefit of U.S. Provisional Application No. 62/390,093, filed March 19, 2016, U.S. Provisional Application No. 62/360,041, filed July 8, 2016, and U.S. Provisional Application No. 62/467,039, filed March 3, 2017.
Several limitations lack full support in the priority documents. Claim 4 recites specific promoters, claim 8 to STATS and claim 15 to a fusion and claim 24 to sizes not found until PCT/US2017/023112, filed March 19, 2017. Claim 5 and 6 are drawn to shRNA or miRNA inserted into an intron and claims 18-20 drawn to ASTR, claim 21 to envelope proteins and the construct recited in claim 25 first found in U.S. Provisional Application No. 62/467,039, filed March 3, 2017. SEQ ID NO:286 was added with 15/462,855 and thus has a filing date of March 19, 2017.

Information Disclosure Statement
Information disclosure statements filed 6/22/2022 and 6/23/2022 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents not found in the instant filing or parent applications have been crossed off of the 1449. Documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  WO 201505698 has been considered only on the basis of the provided English abstract and nothing in the abstract suggests that the reference anticipates or renders obvious the instant claims. 

Response to Amendments 
Applicants arguments are sufficient to overcome the rejection under 356 USC 112, first paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is vague and indefinite in that the metes and bounds of the term “derived from” are unclear.  It is unclear the nature and number of steps required to obtained a “derivative” of the envelope protein. The term implies a number of different steps that may or may not result in a change in the functional characteristics of  from the source that it is “derived from”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 9, 15 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubinstein et al (US 20180057794) or Valdes et al (US 20170246278) in view of Verhoeyen et al (Blood, 2002, pages 2342-2350). This rejection is maintained. 
Rubinstein et al teach retroviral vectors encoding one or more transcriptional units. The first is a cytokine that activates JAK pathways i.e. IL-2Ra or alternatively with IL-15R or IL-12R and a second unit encoding CAR (see e.g. ¶0008, 0020 and 0063). 
Similarly, Valdes et al teach retroviral vectors that encode encoding one or more transcriptional units. The first is cytokine receptors and the second CAR (see e.g. claim 7, 8, 23 and 12). The composition is used to transduce T cells. 
To improve transduction of T cells, Verhoeyen et al teach use of OKT3 (means to bind CD3) conjugated to the surface of lentivirus. 
	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate OKT3 such as those taught by Verhoeyen et al into the particles of Rubinstein et al and Valdes et al. Such a modification would have resulted in a virus encompassed by the claimed invention. As noted above: 1) Verhoeyen et al teach improved transduction of T cells by incorporation of OKT3; 2) Rubinstein et al teach that expression of CAR linked to cytokines in T cells renders effector T cells resistant to the inhibitory cytokine milieu present in the tumor microenvironment to convert their intracellular consequences to activating signals to improve the efficacy of tumor specific T cells (see e.g. col 1, lines 50-65)  and 3) Valdes et al teach that CAR expression in T cells targets is made preferential and less indiscriminate by co-expression with a molecule that provides co-stimulation for the tumor (¶0007). Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded cells would allow proper genetic analysis.
Valdes teaches use of CD3z signaling and scFV binding domains (see e.g. 0080).
Rubinstein teaches that the lymphoproliferative element is recognized by a mAB biologic (see e.g. ¶0015).
Verhoeyen teach pseudotyped virus that also are administered with anti-CD28 which is a means to bind to CD28.

Claims 2-7, 10-14, 16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein et al (US 20180057794) or Valdes et al (US 20170246278) in view of Verhoeyen et al (Blood, 2002, pages 2342-2350) as applied to claims 1, 8, 9, 15 and 17-22  above, and further in view of Blo et al (BMC Biotechnology, 2008, pages 8-19), Brogdon et al (US 20170335281), Biosettia et al, (2011, pages 1-14) , Chen et al (PNAS, 2010, 8531–8536), and newly provided Loews (US  20170335281) and Shochat et al (JEM, 2011, pages 901-908). This is a new rejection necessitated by applicants IDS. 
Regarding claims 2 and 7, Blo et al teach that reversing the orientation of genes in the retrovirus consistently led to increased expression (see e.g. page 2, col 2). These expression cassettes are engineered to comprise an intron (see e.g. page 8, ¶003 and figure 1). 
Regarding claim 3 and 4, Brogdon et al teach use of EF1a promoters to drive expression of sequence such as CAR (see e.g. ¶0623 and 0625).
	Regarding claims 5and 6, Biosettia has produced vectors with Ef1a promoters and introns wherein miRNA sequences are inserted into the intron (see e.g. figure 1). Biosettia teaches that insertion of the miRNA into the intron doesn’t affect expression of other genes (see page 1) and functions similarly to its endogenous form. 

    PNG
    media_image1.png
    308
    347
    media_image1.png
    Greyscale

Regarding claims 10 and 11, Loews provided by applicants teach IL-7ralpha (¶0297) whereas as to functional fragments, Rubinstein teaches use of CD122 which is a fragment of IL2/15rbeta. Loew also teaches that this virus can be MLV (a gammaretrovirus). 
Regarding claims 12 and 13, Shochat provided by applicants teaches constitutively active cytokine receptors which in light of the teachings of Rubinstein et al would have been obvious to use in the primary art above. Specifically, Rubinstein teaches of need for enhanced responsivity to cytokine therapy wherein the goal is improved growth from cytokine receptors. Shochat et al teaches that IL-17ralpha insppcl retained survival in the absence of cytokine (page 902). 
Regarding claim 16, Chen et al teach use of riboswitches to control cytokine receptor function in JAK signaling (see e.g. 
Regarding claim 23, Yang et al each surface engineered gammaretrovirus that overlap those taught above. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of improving the retrovirus using the components of Blo et al, Brogdon et al, Biosettia et al, Chen et al and Loew as the secondary teachings in the art advance and supplement the method of building retrovirus for T cell binding and activation for tumor therapy for the reasons listed above. Such a modification would have resulted in a virus encompassed by the claimed invention. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded cells would allow proper genetic analysis.

Response to Arguments
As an initial note, applicants statement that the rejection is inconsistent in identifying rejections as coming under AIA  35 U.S.C. and under pre-AIA . There is no inconsistency, the first line of the action so states- The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA - from which the entire action has been automatically populated. 

Applicants argue that there is no reasoned explanation of why the combination of OKT3 taught by Verhoeyen with the retrovirus of Rubinstein et al or Valdes et al would have been obvious to a person of ordinary skill in the art. Applicants continue that the action asserts “improved transduction of T cells by incorporation of OKT3” is not confirmed by the results of Verhoeyen. Secondly, applicants argue that there is no motivation to combine these references, Verhoeyen et al transduced resting or naïve T cells which is not the focus of Rubinstein or Valdes. Third, applicants argue that the invention satisfies unmet needs to simplify cell processing to increase successful generation of autologous CAR T cells and make more widely adoptive T cell therapies to allow faster reinfusion. 
Regarding the presentation of obviousness, the reasoned explanation was provided which demonstrated motivation. Specifically, both Rubinstein and Valdes are directed to retroviral vectors that are used to transduce T cells wherein Verhoeyen teaches means to improve this step. Rubinstein for example is directed to creating modified T cells that comprise a cytokine receptor and CAR (see ¶0009 and 0011). The retroviral vector is an exemplified means to modify the T cells (see Figure 22 and ¶0053). Valdes teaches use of viral vectors such as retrovirus to modify T cells in much the same manner (¶0020).  These methods are performed in vivo with the goal of modifying lymphocytes (see Rubinstein, ¶0022). To this Verhoeyen teaches,  
This anti-CD3 scFv was derived from the OKT3 monoclonal antibody, which activates the TCRs. Importantly, the surface-modified lentiviral vectors specifically recognized
CD3 and triggered activation of freshly isolated peripheral blood T cells. This minimal stimulation was sufficient to allow gene transfer in up to 48% of the lymphocytes, that is, 100-fold more than the performance of unmodified lentiviral vectors in nonactivated T cells.

Hence, in response to applicants first arguments, the statements referenced in the office action were provided more fully above. 

Applicants third argument parallels that of the Declaration and will be responded to together. The Declaration under 37 CFR 1.132 filed 6/22/2022 is insufficient to overcome the rejection of claims based upon obviousness as set forth in the last Office action because:  of the following arguments.
Applicants argue that there are strong objective indicia supporting non-obviousness in that the claimed subject matter solved a problem that was long standing in the art. Specifically, the needs are simplification of cell processing and reduction in reinfusion time. The cells do not need to be pre-activated and hence are resting. Applicants also argue that these results are unexpected in that the contacting times were short are due to the envelope polypeptide and activation element and the survival and proliferation is mediated by the lymphoproliferative element. These arguments refer to two sets of results. The first is in the as filed application. Example 11 teaches use of PBMC cells activated by IL-1 and OKT3 then transfected with retroviral constructs encoding IL-7 receptor and variants. Hence, applicants argue that a lymphoproliferative element increased viability. Example 12 uses retrovirus encoding GFP, CAR and VSV-G (pseudotyped envelope) as well as CD3scFvFc and CD80 thus expressing antiCD3-scFvFc and CD80 in the surface, FIGs. 23A and 23B show that freshly isolated and unstimulated PMBCs can be effectively transduced in as few as 2 hours with lentivirus particles pseudotyped with VSV-G and expressing anti-CD3 scFvFc and CD80 on their surfaces. Post-filing data (Example B and C) shows that the claimed Retroviral particles (D) transduce cells after a 4 hour contacting time without activation and promote proliferation and survival of the cells. 
Regarding unmet needs, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04. 
To support the alleged unexpected results, applicants rely on examples in the specification. It must be noted that these vectors are not commensurate with the claimed vector. But, furthermore, that the lymphoproliferative element mediated  increase viability is not unexpected. This results was demonstrated by Rubinstein (see abstract) and hence not novel. 
Rubinstein, abstract “Cells, such a T-cells, are provided that comprise cytokine receptors having increased activity in response to their ligand. For example, cell can comprise IL-2 and/or IL-15 receptors having increased surface expression or signaling activity. Cells of the embodiments have a significant growth advantage in the presence of cytokines and can be used, e.g., for enhanced adoptive cell transfer therapies.”

Applicants argue that it was unexpected as shown in example 12 that lentiviral particles can transduce unstimulated T cells. These virus comprise the claimed means for binding to CD3 but also comprises binding for CD80 and VSV-G. The cells do not comprise the claimed activation domain and claim a number of components that might affect the property. 
MPEP § 716.02(d) provides: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”

To this end, applicants have provided post-filing results demonstrating that the claimed Retroviral particles (D) transduce cells after a 4 hour contacting time without activation and promote proliferation and survival of the cells. It is again noted that the proliferation and survival of cells was shown by Rubinstein and hence it is not clear how these results are unexpected. But, considering the ability to transduce non-activated cells with reduced time, this was shown by the addition of anti-CD3 OKT3. 
Interaction of OKT3 IgGs with the TCR can activate resting peripheral blood lymphocytes (PBLs) by promoting the transition from G0 to G1 phases of the cell cycle. Compared to unmodified HIV-1–based vectors, OKT3-displaying lentiviral vectors strongly increased gene delivery in freshly isolated PBLs by up to 100-fold. Up to 48% transduction could be obtained without addition of PBL activation stimuli during infection. 

Regarding the 4 hour contacting time, it is not clear what results demonstrate this property. The graphs presented do not demonstrate an unexpected ability to transduce the cells at 4 hours as compared to virus without the lymphoproliferative element. Figure 2 shows the as established above expected property that at all times the ability to infect cells is increased by use of anti-CD3 on the cell surface. But, the results do not confirm that the time of contacting can be reduced with altered results. 
Applicants have provided references said to speak to the unexpected properties. However, there is no clear indication of unmet needs of simplification of cell processing and reduction in reinfusion time and attempts to solve. Nam speaks generically of vein to vein time wherein goals are to release shipping unreleased products, optimizing time-limiting quality control processes or storing cells from early apheresis. But, no discussion of reducing transduction time of T cells is made in this article. Kaiser is directed to commercial manufacture needs to improve means of producing genetically modified T cells but no mention of means to do so by use of retrovirus are made. Similarly, Ghosh details issues but none detail the need for decreased time of transduction 
The manufacturing process of autologous, CAR T cells requires leukapheresis, followed by extraction of patient;;' T cells, transportation to the manufacturing facility, genetic engineering to incorporate CARs, and transportation of the finished product back to the treatment
center. The highly personalized therapy is then administered to the patient. The period in between, referred to as vein-to-vein time, ranges between three and four weeks for both Yescarta and Kymrial1. This period can be daunting for the patients awaiting treatment and renders these CART r-ells unsuitable for patients with rapidly progressing disease.

	 Regarding the remaining rejections, applicants argue that the construct of Blo et al would not be preferred as it is suboptimal. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.

Furthermore, all that is required is that some advantage be indicated by the teaching. In this case, Blo teaches, 
The reverse orientation cassette (pC-neerGc, pT-neerGc) consistently gave higher expression than the forward orientation cassette (pC-cGreen, pT-cGreen) (Figure 3A, C). The reason for this is unknown but presumably reflects a more favorable context for CMV-driven expression proximal the 3' LTR compared to near the packaging sequence (Ψ).

Regarding claim 7 it is taught by Blo et al and not Biosettia et al, that was an inadvertent error. 
	Regarding Brogdon, applicants argue that there is no teaching of a T-cell specific promoter. EF1a works specifically in T cells as shown by Brogdon. There is no definitive limitation to a specific promoter that means it cannot work in other cells. 
 	Regarding Chen, a riboswitch is a regulatory segment of a messenger RNA molecule that binds a small molecule, resulting in a change in production of the proteins encoded by the mRNA. Chen teaches as the article a riboswitch to improve expression in T cells. This is the purpose of the article. 
We describe a synthetic, small-molecule-responsive RNA based gene-regulatory system in mammalian cells and demonstrate its application in advancing cell-based therapies through the control of cell-fate decisions. We develop a genetic strategy for effectively controlling T-cell expansion on the basis of drug responsive RNA regulators that exert tight control over key upstream signaling molecules in the proliferation pathway

Because the references of Rubinstein and Valdes are directed to expression in T cells, one would look to means in the art to improve expression. 
Applicants arguments with regards to Yang and Geron are persuasive. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 7-10 and 18-25 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17, 23 and 24 of copending Application No. 17/110,028. It is acknowledged that applicants have asked for abeyance. 
Claims 1-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent 11,111,505. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1-17, 23 and 24 of copending Application No. 17/110,028 and claims 1-21 of U.S. Patent 11,111,505. That is, the cited claims of copending Application No. 17/110,028 and U.S. Patent 11,111,505 anticipate and fall entirely within the scope of the rejected claims of the instant application. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 17/110,028 and U.S. Patent 11,111,505, then two different assignees would hold a patent to the claimed invention of copending Application No. 17/110,028 and U.S. Patent 11,111,505$ or IL15 or IL-15 or , and thus improperly there would be possible harassment by multiple assignees.
This is in part a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633